Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0155948 (Pinheiro et al.) in view of US 2019/0238345 (Gage).
As to claim 1, Pinheiro teaches an access method in a system, for users a soft SIM card (USIM, see paragraph 97) sharing an ID is adopted (common IMSI that is shared by UE in group, see paragraph 97), and user equipments can dynamically modify the ID of the soft SIM card (UE groups are dynamically created such that the common IMSI can be added to USIM at any time), all the user equipments sharing the ID will have the same ID (see paragraph 97), and then access a network based on a transmission scheme of non- orthogonal multiple access (FDMA, TDMA are non-orthogonal multiple access, see paragraph 28); and for the network, an orthogonal access mode (OFDMA, see paragraph 28), and all the user equipments with the same ID will be assigned the same data bearer in a core network (common IMSI is used for a shared bearer known to the core network, see paragraphs 106-108 and 120-126).
What is lacking is the system being a 5G system and the access being grant-free such that a control plane signaling burden of the access network is reduced by a grant-free orthogonal access mode.
In analogous art, Gage teaches a MTC method similar to that of Pinheiro in which grant-free access is provided to a group of UEs sharing a common session in a 5G system (see Gage, paragraphs 50, 59, 187, 189 and 198-201).  The grant-free access reduces the control plane signaling by allowing UEs to choose when they want to access a network without prior control plane signaling.
It would have been obvious to apply this teaching into Pinheiro so as to exploit the high-quality service provided by 5G systems, and to reduce control plane signaling by using grant-free access. 
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0201830 (Wang et al.).  US 2019/0174554 (Deenoo et al.).  US 2016/0135143 (Won et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641